Exhibit 10.41

 

Execution Copy

 

Dated 12 July 2004

 

Shurgard Self Storage SCA

 

and

 

Second Shurgard SPRL

 

DEVELOPMENT AGREEMENT

 

with respect to

 

Second Shurgard SPRL

 

Linklaters De Bandt

 

Rue Brederode 13

B - 1000 Brussels

 

Telephone (32-2) 501 94 11

Facsimile (32-2) 501 94 94

 

1



--------------------------------------------------------------------------------

DEVELOPMENT AGREEMENT

 

PARTIES

 

This DEVELOPMENT AGREEMENT (this “Agreement”) is made and entered into as of 12
July 2004, by and between:

 

(1) Shurgard Self Storage SCA, a company organised and existing under the laws
of Belgium, having its registered office at Quai du Commerce/Handelskaai 48,
1000 Brussels, registered with the Register of Legal Entities (Crossroads Bank
of Enterprises) under enterprise number 0454.057.394,

 

hereinafter referred to as “Shurgard”; and

 

(2) Second Shurgard SPRL, a company organised and existing under the laws of
Belgium, having its registered office at Quai du Commerce/Handelskaai 48, 1000
Brussels, registered with the Register of Legal Entities (Crossroads Bank of
Enterprises) under enterprise number 0864.611.874,

 

hereinafter referred to as the “Company”;

 

Individually referred to as a “Party”, or collectively as the “Parties”.

 

RECITALS

 

(A) On 11 May 2004, Shurgard and Luxco have entered into a joint venture
agreement (the “Joint Venture Agreement”) with respect to the Company and each
is or will become a shareholder of the Company at the latest at Closing (as
defined hereafter).

 

(B) Under the terms of the Joint Venture Agreement and in accordance with the
provisions thereof, it is the intention of Parties that (1) certain sites
intended for self-service storage facilities are contributed or sold to the
Asset Companies (as defined hereafter) by or via the intervention of Shurgard
and/or its subsidiaries, and (2) certain companies owning sites intended for
self-service storage facilities are contributed or sold to the Company by or via
the intervention of Shurgard, in order that such sites can be developed by
Shurgard. The Asset Companies intend to lease or license self-storage space on
the Properties (as defined hereafter) to corporations, partnerships, joint
ventures, individuals and other legal entities for their business and personal
use.

 

(C) Shurgard has substantial experience in the development of self-service
storage facilities, and currently develops self-service storage facilities owned
by itself.

 

(D) Shurgard and the Company have entered into a Property and Asset Management
Agreement on the same date hereof, pursuant to which the Company engages
Shurgard to manage each of the Properties and Shurgard accepts, under the terms
and conditions as set forth in the Property and Asset Management Agreement (the
“Property and Asset Management Agreement”).

 

(E) The Company desires to engage Shurgard to identify prospective Properties
for development, to acquire the Properties for the Asset Companies and to
develop the Properties, and Shurgard desires to accept such engagement, all in
accordance with the terms and conditions of this Agreement as hereinafter set
forth.

 

2



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

1 Definitions and Interpretation

 

1.1 Definitions

 

  1.1.1  For the purposes of this Agreement, the following terms shall have the
meanings specified or referred to in this Clause 1.1.1:

 

“Affiliated Company” or “Affiliate” means an affiliated company (“société liée”
/ “verbonden vennootschap”) as defined in Article 11 of the Belgian Companies
Code.

 

“Asset Companies” means the Special Purpose Vehicles which legally and
beneficially own the Properties and references to “Asset Company” shall be
construed accordingly.

 

“Bankruptcy Proceeding” shall have the meaning as set out in Clause 10.3.2.

 

“Business Day” means a day the banks are open for business in Belgium and
Bahrain other than a Saturday or Sunday.

 

“Closing” has the meaning attributed in the Joint Venture Agreement.

 

“Court” has the meaning set out in Clause 17.1.1.

 

“Credit Facility” means the development loan from the Lender(s) for an amount
equal to or in excess of 62.5% but not exceeding 70% of the Direct Development
Costs, such loan to be entered into in accordance with the Joint Venture
Agreement at Closing.

 

“Design and Equipment Fee” shall have the meaning as set out in Clause 9.1.3.

 

“Development Fee” shall have the meaning as set out in Clause 9.1.2.

 

“Direct Development Costs” means the costs, fees and expenses incurred for
development of a Property, as listed in Exhibit 9.

 

“Environmental Laws” means all or any European, national or local, civil or
criminal law, common law, statutes, statutory instruments, regulation, directive
statutory guidance and regulatory codes of practice, order, decree, injunction
or judgment which relate to pollution or contamination and hazardous substances,
to the extent they apply mandatorily to the relevant jurisdiction and Property.

 

“Expansion Plans” means the Shurgard Europe Expansion Plans as defined in Clause
4.1.1, and set forth in Exhibit 4.1.1(a) to this Agreement.

 

“Initial Arbitration Proceedings” has the meaning set out in Clause 17.1.3(i).

 

“Intervening Party” has the meaning set out in Clause 17.1.3(iii). “Investment
Criteria” means the criteria as set forth in Exhibit 4.1.3(b).

 

“Investment Term” means the anticipated investment period for the Company which
equals 5 years, from the date of Closing.

 

3



--------------------------------------------------------------------------------

“Joined Party or Parties” has the meaning set out in Clause 17.1.3(iv).

 

“Joint Venture Agreement” means the joint venture agreement between Shurgard and
Luxco dated 11 May 2004, with respect to the Company.

 

“Lender(s)” means the providers of the Credit Facility.

 

“Luxco” means Crescent Euro Self Storage Investments II SARL, a company
organised and existing under the laws of Luxembourg, having its registered
office at 1, rue de Glacis, L-1628 Luxembourg, Grand Duchy of Luxembourg,
registered with the Commercial Register of Luxembourg under number B 100 681.

 

“Notice of Joinder” has the meaning set out in Clause 17.1.3(iv).

 

“Notification” has the meaning set out in Clause 17.1.3(i) and 17.1.3(ii).

 

“Parties” means Shurgard and the Company (each of them being referred to
individually as a “Party”).

 

“Pool Account Reimbursement” shall have the meaning as set out in Clause 9.2.

 

“Previous Proceedings” has the meaning set out in Clause 17.1.3(ii).

 

“Properties” means all land, buildings, constructions and interests therein
acquired for the development of the self-service storage facilities by Shurgard,
directly or indirectly, under this Agreement and which are contributed to the
Asset Companies pursuant to the Joint Venture Agreement and references to
“Property” shall be construed accordingly.

 

“Property Acquisition Fee” shall have the meaning as set out in Clause 9.1.1.

 

“Property and Asset Management Agreement” means the agreement entered into on
the same date hereof between Shurgard and the Company, pursuant to which the
Company engages Shurgard to manage each of the Properties and Shurgard accepts,
under the terms and conditions as set forth in the Property and Asset Management
Agreement.

 

“Real Estate Committee” means the internal management committee of Shurgard
which meets on a regular basis and which reviews and approves all real estate
investments or projects in which Shurgard or its Affiliates have a direct or
indirect interest.

 

“Real Estate Package” means the package of information prepared by Shurgard in
respect of each Property including its description, development budget and
proforma revenue projections, a sample of which is attached hereto in Exhibit
4.9.

 

“Relevant Agreements” has the meaning set out in Clause 17.1.1.

 

“Request to Intervene” has the meaning set out in Clause 17.1.3(iii).

 

“Rules” shall have the meaning as set out in Clause 17.1.1.

 

“Shurgard Marks” has the meaning as set out in Clause 10.1.1 of the Property and
Asset Management Agreement.

 

“Special Purpose Vehicles” means the (directly or indirectly) wholly owned
subsidiaries of the Company, which are either incorporated by the Company itself
or by one of its subsidiaries or which are contributed to the Company by
Shurgard

 

4



--------------------------------------------------------------------------------

pursuant to the Joint Venture Agreement; references to “Special Purpose Vehicle”
shall be construed accordingly.

 

“SPV Shares” means the shares representing the entire capital of the Special
Purpose Vehicles.

 

“Subsequent Proceedings” has the meaning set out in Clause 17.1.3(ii).

 

“Term” shall have the meaning as set out in Clause 10.2.

 

“VAT” means value added tax.

 

1.2 Interpretation

 

  1.2.1  The titles and headings included in this Agreement are for convenience
only and do not express in any way the intended understanding of the Parties.
They shall not be taken into account in the interpretation of the provisions of
this Agreement.

 

  1.2.2  The Exhibits to this Agreement form an integral part hereof and any
reference to this Agreement includes the Exhibits and vice versa.

 

  1.2.3  The original version of this Agreement has been drafted in English.
Should this Agreement be translated into French, Dutch or any other language,
the English version shall prevail among the Parties to the fullest extent
permitted by Belgian law, provided, however, that whenever French and/or Dutch
translations of certain words or expressions are contained in the original
English version of this Agreement, such translations shall be conclusive in
determining the Belgian legal concept(s) to which the Parties intended to refer.

 

  1.2.4  When using the expressions “shall use its best efforts” or “shall use
its best endeavours” (or any similar expression or any derivation thereof) in
this Agreement, the Parties intend to refer to the Belgian legal concept of
“obligation de moyen” / “middelenverbintenis”.

 

  1.2.5  When using the words “shall cause” or “shall procure that” (or any
similar expression or any derivation thereof), the Parties intend to refer to
the Belgian legal concept of “porte-fort” / “sterkmaking”.

 

  1.2.6  The words “herein”, “hereof”, “hereunder”, “hereby”, “hereto”,
“herewith” and words of similar import shall refer to this Agreement as a whole
and not to any particular clause, paragraph or other subdivision.

 

  1.2.7  The words “include”, “includes”, “including” and all forms and
derivations thereof shall mean including but not limited to.

 

  1.2.8  The words “acquire” or “own” and all forms and derivations thereof
shall include “lease for a term of at least 50 years” and “lease pursuant to a
commercial lease”.

 

  1.2.9 

All periods of time set out in this Agreement shall be calculated from midnight
to midnight. They shall start on the day following the day on which the event
triggering the relevant period of time has occurred. The due date for any given
action shall be included in the period of time. If such due date is not a
Business Day, the due date shall be postponed until the next Business Day.
Unless otherwise provided herein, all periods of time shall be calculated in
calendar days. All periods of time consisting of a number of months (or years)
shall be calculated from the day in the month (or year) when the triggering
event has occurred until the eve of the same

 

5



--------------------------------------------------------------------------------

 

day in the following month(s) (or year(s)) (“de quantième à veille de quantième”
/ “van de zoveelste tot de dag vóór de zoveelste”).

 

  1.2.10  Unless otherwise provided herein, all references to a fixed time of a
day shall mean Brussels time.

 

  1.2.11  In this Agreement where it is expressly or impliedly provided that
Shurgard shall carry out any duties or obligations by reference to a standard
which is the same or comparable to, or in accordance with, or consistent with
Shurgard’s standards or words of a similar effect are used in this Agreement,
then the standard to be adopted generally by Shurgard shall be applied to its
duties and obligations under this Agreement and without limitation Shurgard will
exercise the standard of skill, care and diligence to be expected of a developer
and manager of real estate in Western Europe with extensive experience related
to locating, purchasing, developing, leasing and financing facilities used
principally for self-service storage of property and with extensive experience
in operating such facilities and providing equipment and services related
thereto.

 

  1.2.12  If any approval by a Party is required under this Agreement, such
approval shall be required within 10 Business Days as from the notice requesting
such approval, unless otherwise provided.

 

2 Umbrella Agreement

 

  2.1.1  Services which according to this Agreement are to be rendered by
Shurgard to the Asset Companies or the Properties may be rendered by Shurgard
itself or by any of its Affiliated Companies, pursuant to separate agreements
between the Asset Companies and either such Affiliated Companies or Shurgard.

 

  2.1.2  Fees relating to such services shall be directly invoiced by the
company which rendered the services.

 

  2.1.3  If this Agreement terminates or expires, all separate agreements as
referred under Clause 2.1.1 above shall also automatically terminate or expire
at the same time.

 

3 Scope of Engagement

 

Subject to the terms and conditions of this Agreement, commencing on the date
hereof and for the term of this Agreement as specified in Clause 10, the Company
engages Shurgard, and Shurgard agrees, to identify for development, to acquire
and to develop the Properties for the Asset Companies on the terms set forth
below.

 

4 Management Duty and Authority of Shurgard

 

The Company grants to Shurgard sole and exclusive power and authority to take
all actions contemplated by this Agreement and to implement or cause to be
implemented all actions approved by the Company with respect to the development
of each of the Properties subject to the limitations contained in this
Agreement. Without limiting the generality of the foregoing, Shurgard shall have
the duty and the authority and power to undertake, in the name and on behalf of
the Company and/or the Asset Companies, each of the following actions and shall
exercise such powers and authority at the cost, expense

 

6



--------------------------------------------------------------------------------

and risk of the Company and/or the Asset Companies except as otherwise specified
herein:

 

4.1 Pre Development of the Properties

 

  4.1.1  Shurgard will handle the market research and site prospecting necessary
to identify prospective sites to comprise the Properties in the market areas
pre-identified and approved as part of the Shurgard Expansion Plans (the
“Expansion Plans”), a list of which is attached to this Agreement in Exhibit
4.1.1(a). Shurgard shall also put the Properties under contract, design the
self-service storage facilities and any other development to be carried out on
the Properties (through internal and external resources) and apply for building
and other applicable permits for the said developments, and generally perform
all customary due diligence, including at least to carry out Shurgard’s own
internal company procedures and actions as set forth in Exhibit 4.1.1(b), prior
to the acquisition of any Property.

 

  4.1.2  The Properties when developed will consist of branded Shurgard
self-service storage centres, indirectly owned by the Company through Asset
Companies in six markets, namely France, Germany, The Netherlands, Denmark,
Sweden and the United Kingdom, or in a selection of these markets.

 

  4.1.3  A large proportion of the Properties have been identified at the date
of this Agreement and are listed in Exhibit 4.1.3(a). Shurgard can add to that
list any proposed Property if such proposed Property meets the Investment
Criteria as set forth in Exhibit 4.1.3(b), or, in the event it does not meet
such Investment Criteria, after prior written approval by the Company. The
Parties shall use their best efforts to ensure that the capital deployed in any
single market shall represent not more than one third of total capital deployed
by the Company, provided that in no circumstance France shall represent more
than 40% of the total capacity deployed by the Company. Without limitation to
the kind of prospective Properties that can be considered and approved by the
Company in case they do not meet the Investment Criteria, the Company shall
consider the approval of prospective Properties that involve leases for a term
of at least 50 years and commercial leases. If a proposed Property does not meet
the Investment Criteria and if the Company does not agree to its development,
Shurgard shall have the right to develop and operate such Property for its own
account or for the account of another party but subject always to its first
obligation to the Company in 4.1.5.

 

  4.1.4  Shurgard shall prepare and provide the Company with a Real Estate
Package which will be true and accurate to the best of its knowledge and belief
and which will include such information required by its internal standards and
procedures to be included in a Real Estate Package, a sample of which is
attached in Exhibit 4.9, for each of the prospective Properties not identified
before the Closing in Exhibit 4.1.3(a), and which will demonstrate how the
Property will comply with the Investment Criteria, or alternatively, will
require the Company’s prior approval. Shurgard will advise the Company of any
material change to the information in any Real Estate Package in respect of any
of the Properties as soon as practicable.

 

  4.1.5 

The Parties intend that the next approximately 40 (the precise number to be
adjusted to the number the capitalisation of the Company allows under the Joint
Venture Agreement) self-service storage facilities sites that will be developed
by Shurgard will form the Properties to be owned by the Asset Companies.
However,

 

7



--------------------------------------------------------------------------------

 

Properties which have not been duly permitted, and which have not satisfied all
Investment Criteria by 31 December 2005, or 30 June 2006 if so requested by
Luxco in accordance with the Joint Venture Agreement, shall only be contributed
or sold to the Asset Companies if the Company so agrees. The Parties shall use
their best efforts to cause that all of the self-service storage centres,
whether or not pre-identified, shall be open at the end of the second year after
Closing.

 

  4.1.6  Shurgard shall use its best efforts for securing all property required
to carry out the development proposed in the Real Estate Package by legally
binding contracts which will provide all necessary customary protection and
safeguards for the purchaser of such property and which will not in any event
require such purchaser to complete the purchase of the property unless and until
the development is able to be commenced and carried out immediately following
completion of the acquisition unless approved by the Company.

 

In the course of securing all necessary acquisition agreements Shurgard will
instruct legal counsel approved by the Company to settle all agreements and to
carry out all due diligence reasonably expected to be completed by a competent
legal counsel within the relevant jurisdiction for the protection of the Company
and the Asset Companies from exposure to legal or financial liability not
expressly set out in the Real Estate Packages and to ensure that the development
can be carried out.

 

  4.1.7  Shurgard shall use its best efforts to obtain as soon as practical all
building permits and authorisations and all necessary permissions, consents,
approvals, licences, certificates and permits in legally effectual form
necessary to commence, carry out and complete and to maintain and use the
development in accordance with the Real Estate Package.

 

4.2 Acquisition of Properties

 

  4.2.1  The Parties agree that as soon as reasonably practicable upon each
Property satisfying the Investment Criteria and subject to the Credit Facility
condition precedent in Clause 9.1.1 of the Joint Venture Agreement being
satisfied, the Property shall be contributed to the relevant Asset Company in
accordance with the terms and conditions of the Joint Venture Agreement.

 

  4.2.2  Shurgard agrees that at the time of the contribution of the Property to
the relevant Asset Company the representations set out in Clause 5.1.1 (subject
to Clause 5.1.3) must be true in respect of the Property.

 

  4.2.3  At the acquisition of a Property by the relevant Asset Company,
Shurgard shall be reimbursed as set forth in Clause 9.

 

4.3 Developing the Properties

 

  4.3.1  As soon as reasonably practicable following the contribution of the
Property to the relevant Asset Company, Shurgard shall commence and thereafter
proceed with all due expedition to complete the development of the Properties as
soon as practicable.

 

  4.3.2 

Shurgard shall develop Properties for the account of the Asset Companies. The
Properties will be built and developed in a good and workmanlike manner using

 

8



--------------------------------------------------------------------------------

 

good quality materials and (i) applying not less than the same standard of care
Shurgard applies to its own properties as at the date of this Agreement and (ii)
in accordance with all applicable regulations and without predjudice to the
generality of the foregoing shall be of a construction quality and of materials
that are of no lesser standard than the current standard of construction
required by Shurgard for newly developed self-service storage centres as at
today’s.

 

  4.3.3  Shurgard shall use its best efforts to avoid cost overruns on the
development of the Properties. If the aggregated cost overruns on the
developments exceed 4.00% of the Direct Development Costs as budgeted in the
Real Estate Packages, Shurgard shall reimburse such overruns to the extent they
exceed 4.00% within 10 Business Days of the final figure being computed. This
test shall be effected (i) within 4 months from the date on which all the
Properties have been fully constructed or 4 months from the end of the third
anniversary of the date of Closing, whichever is earlier and (ii) each time the
Credit Facility requires such test to be effected. Cost overruns as a result of
Acts of God or force majeure or any event beyond the control of Shurgard which
it could not reasonably have foreseen, including an archeological discovery at a
construction site or a change of the permit requirements after obtaining a valid
permit, shall not be included for the computation of the cost overruns. If, as a
result of a change to the anticipated development of a Property, additional
value has been created, the corresponding cost overrun to create such additional
value shall not be included in the computation of cost overruns, assuming that
the annual stabilized yield after the change is greater than or equal to the
annual stabilized yield represented in the Real Estate Package.

 

  4.3.4  Shurgard shall use best efforts to manage and co-ordinate the design
and construction of the development of the Property as a self-service storage
facility as set out in the Real Estate Package, including to be responsible for
appointing contractors and professionals such contracts and appointments to be
in a legally binding form providing all necessary customary rights and
protection for the Company and the Asset Companies usual and appropriate for the
jurisdiction in which the works are carried out and in this respect shall
appoint legal counsel if reasonably required by the Company and the
responsibilities of Shurgard will include the monitoring of the performance of
the contractors and consultants to ensure that they discharge their obligations
to the Company and the Asset Companies and to keep the Company fully informed.

 

  4.3.5  Shurgard shall use best efforts to ensure that any warranties relating
to the development of a Property, provided by contractors to Shurgard or any of
its subsidiaries, shall be transferred to the relevant Asset Company upon the
contribution or the sale of said Property to such Asset Company.

 

4.4 Regulations and Permits

 

Shurgard shall use its best efforts to cause all things to be done, on behalf,
in the name and for the account of the Company and/or the Asset Companies, on
the Properties necessary to comply with any applicable law or regulation, having
jurisdiction over the Properties, respecting the development and use of the
Properties or the maintenance or operation thereof. Shurgard shall cause the
Company and/or the Asset Companies to apply for and make best efforts to obtain
and maintain, on behalf, in the name and for the

 

9



--------------------------------------------------------------------------------

account of the Company and/or the Asset Companies, all licenses and permits
required in connection with the operation of the Properties and Shurgard will
make best efforts that the Properties and the Asset Companies comply with all
conditions and obligations under any building permits and similar matters in
this clause during and after the development of the Properties.

 

4.5 Insurance

 

Shurgard shall obtain and maintain insurance on the Properties under development
as contemplated by Clause 7.

 

4.6 Legal Actions

 

Shurgard shall cause to be instituted on behalf of the Company and/or the Asset
Companies, using legal counsel approved by the Company, all legal actions or
proceedings Shurgard deems necessary or advisable in connection with the
development and construction of the Properties.

 

Shurgard shall also arrange for and supervise the defence of legal actions
brought against the Company and/or the Asset Companies with respect to such
matters, provided Shurgard may not confess judgment or settle any uninsured
legal actions against the Company and/or the Asset Companies without the
Company’s prior approval if in excess of EUR 150,000.00. The third-party costs
of all such legal actions or proceedings shall be borne by the Company and/or
the Asset Companies.

 

4.7 Hazardous Substances

 

Shurgard shall be responsible for ensuring that the Property complies with all
Environmental Laws and shall procure that all necessary clean up will take place
in the course of the development of the Property or before acquisition by the
Asset Company as represented by the Real Estate Package.

 

For the avoidance of doubt, the costs and expenses to carry out the necessary
clean-up, as represented in the Real Estate Package, shall be borne by the
relevant Asset Company as part of the Direct Development Costs.

 

4.8 Lender Requirements

 

Shurgard will in the development of the Properties use best efforts to cause
that the Properties and the Asset Companies comply with all applicable covenants
and provisions contained in any loan documents relating to the Company’s
borrowing and in the Credit Facility.

 

4.9 Financial and Other Information

 

Shurgard shall provide the Company with the following information during the
development phase of a Property:

 

  (i) a quarterly update of the total Direct Development Costs incurred at that
time in respect of each Property and any anticipated cost overrun;

 

10



--------------------------------------------------------------------------------

  (ii) the programme for development of each of the Properties setting out the
timescale for the main stages of the development, the expected date for
completion of the development and for opening the Property for trade;

 

  (iii) any other financial or progress information reasonably requested by the
Company from time to time and copies of any documents if reasonably required by
the Company acting reasonably to satisfy itself that Shurgard is complying with
its obligations in this Agreement or for any other reasonable purpose.

 

5 Representations and Warranties by Shurgard

 

  5.1.1  Shurgard hereby represents and warrants in respect of each Property
which will be contributed to the Asset Companies after Closing, that, at the
time of its contribution to the Asset Companies:

 

  (i) The Real Estate Package, provided to the Company prior to the contribution
of such Property, has been prepared in accordance with Shurgard’s own internal
policies, standards and procedures and are to the best of Shurgard’s knowledge
and belief true and accurate and that the Property is as represented in the said
Real Estate Packages.

 

  (ii) The Property satisfies the Investment Criteria save in respect of any
matter, which the Company has previously accepted in writing, as not complying
with the Investment Criteria.

 

  (iii) The Property meets the requirements of the Credit Facility, including
its requirements as to the value of the Property.

 

  5.1.2  Shurgard hereby represents and warrants in respect of each Asset
Company or Special Purpose Vehicle (as specified hereinafter) of which the
shares will be contributed to the Company after Closing, that, at the time of
its contribution to the Company:

 

  (i) The Special Purpose Vehicle has since the date of its incorporation:

 

  (a) not carried on business or traded in any capacity whatsoever, other than
entering into contracts to purchase, develop or manage any of the Properties;

 

  (b) not acquired or agreed to acquire any assets, other than in the course of
entering into the contracts referred to in Clause (a) above.

 

  (ii) The SPV Shares comprise, in each case, the whole of the issued share
capital of the Special Purpose Vehicle and are fully paid up and legally and
beneficially (either directly or indirectly) owned by Shurgard free from all or
any encumbrances, except with respect to Special Purpose Vehicles under German
law, of which approximately 5.2% of the shares will be held by Shurgard or an
Affiliated Company of Shurgard.

 

  (iii) The SPV Shares have been validly issued, are fully paid or are properly
credited as fully paid and constitute the whole of the issued share capital of
the Special Purpose Vehicle.

 

  (iv)

Other than the Joint Venture Agreement, there is no agreement or commitment
outstanding (including any encumbrance) which calls for the

 

11



--------------------------------------------------------------------------------

 

issue or transfer of, or accords to any person the right to call for the
allotment or issue of (whether exercisable now or in the future and whether
contingent or not) any shares in the capital of the Special Purpose Vehicle
(including the SPV Shares).

 

  (v) The Special Purpose Vehicle has complied in all material respects with all
applicable laws, including, without limitation, the provisions of the national
laws of each country in which it is incorporated as to filing of returns,
particulars, resolutions and other documents with the relevant public authority
and all legal requirements have been complied with in all material respects in
connection with the formation of the Special Purpose Vehicle and with issues of
shares and other securities.

 

  (vi) No powers of attorney have been given by the Special Purpose Vehicle
which are presently outstanding except for powers of attorney given to Shurgard
employees or directors in the ordinary course of business.

 

  (vii) The Asset Company does not have and never has had any subsidiaries nor
has it ever owned the whole or any part of the issued share capital of any other
company or entity nor does it have or have had the benefit of any option or
agreement to acquire all or any part of the share or loan capital of any
company.

 

  (viii) The Special Purpose Vehicle has never given any financial assistance in
connection with the purchase of its own shares as would breach the law of its
country of incorporation.

 

  (ix) The statutory books and registers of the Special Purpose Vehicle and all
current books of account are written up to date and all such documents and other
legally required records, deeds, agreements and documents relating to the
affairs of the Special Purpose Vehicle are in its possession or under its
control or under the control of Shurgard.

 

  (x) No order has been made, petition presented, resolution passed or meeting
convened for the winding up of the Special Purpose Vehicle or for an
administration order in respect of the Special Purpose Vehicle.

 

  (xi) No receiver, receiver and manager, administrative receiver or liquidator
has been appointed in respect of the business or the whole or any part of the
assets or undertaking of the Special Purpose Vehicle and, to the best knowledge
of Shurgard, there are no circumstances likely to give rise to the appointment
of any such receiver, receiver and manager, administrative receiver or
liquidator.

 

  (xii) The Special Purpose Vehicle is not under any legal liability or
obligation to pay and has not given or made any ex-gratia arrangement or promise
to pay pensions, gratuities, superannuation allowances or the like to any of its
past or present officers or employees or their dependants and there are not now
any retirement benefit, pension or death benefit or similar funds, schemes or
arrangements in relation to or binding on the Special Purpose Vehicle.

 

  (xiii)

Except to the extent as permitted by the UK joint employer agreement, the Danish
split payroll agreement and the Swedish split payroll agreement,

 

12



--------------------------------------------------------------------------------

 

pursuant to which Shurgard’s relevant Affiliate in the UK, Denmark and Sweden
and respectively the UK Special Purpose Vehicle, the relevant Danish Special
Purpose Vehicle and the relevant Swedish Special Purpose Vehicle shall jointly
employ certain employees, the Special Purpose Vehicle does not have any
employees and has not had any employees since its date of incorporation nor is
there any outstanding liability to it by any person who is now or has been an
officer or employee of the Special Purpose Vehicle.

 

  (xiv) The Special Purpose Vehicle has not by any act or default committed:

 

  (a) any material criminal or unlawful acts in connection with its concerns or
affairs;

 

  (b) any material breach of trust in relation to its concerns or affairs; or

 

  (c) any material breach of contract or statutory duty or any tortuous act
which could lead to a claim against the Special Purpose Vehicle for indemnity,
compensation, restitution or an injunction.

 

  (xv) Except for the normal course of business in respect to the development of
the Properties, the Special Purpose Vehicle is not nor at any time has been
involved in any litigation, arbitration, tribunal, inquiry or other proceedings
or dispute resolution process, none of the foregoing is or are pending or to the
best knowledge of Shurgard threatened by or against the Special Purpose Vehicle,
and to the best knowledge of Shurgard, there are no circumstances likely to lead
to any of the foregoing or to any claim being made against the Special Purpose
Vehicle.

 

  5.1.3  Indemnification

 

The Parties agree that Clauses 8.3, 8.5 (except with respect to Clause 5.1.2 to
which Clause 8.5 of the Joint Venture Agreement does not apply) and 8.6 of the
Joint Venture Agreement, as amended from time to time, shall apply mutatis
mutandis to the representations and warranties given by Shurgard under this
Agreement, provided (i) that the same event, matter or circumstance which can
give rise to a claim under this Agreement and the Joint Venture Agreement shall
only be indemnified once; (ii) that any matter set out in the relevant Real
Estate Package or previously approved in writing by the Company shall be deemed
disclosed; (iii) that the maximum liability for each Party set out in Clause
8.6.5 of the Joint Venture Agreement is the aggregate maximum liability of each
Party under this Agreement, the Joint Venture Agreement and all other agreements
referred to in the Joint Venture Agreement.

 

6 Duties of the Company

 

6.1 Cooperation

 

The Company hereby agrees to cooperate with Shurgard in the performance of its
duties under this Agreement and to allow Shurgard, by any reasonable means, to
properly fulfil its duties and obligations under this Agreement, including the
representation of the Company vis-à-vis third parties, European, federal,
national, regional or local public authorities and any courts or arbitrational
instances, and to that end, upon the request of Shurgard, to give

 

13



--------------------------------------------------------------------------------

Shurgard reasonable access to all files, books and records of the Company
relevant to and required in connection with the operation of the Properties, and
to execute all documents or instruments necessary or advisable to enable it to
fulfil its duties under this Agreement.

 

6.2 Debt Service

 

The Asset Companies, or, as the case may be, the Properties, shall be
responsible for payment of all promissory notes, obligations and debts servicing
the Properties, whether secured or unsecured, and Shurgard shall have no
obligation or authority to pay the same.

 

7 Insurance

 

Shurgard shall obtain and maintain such insurance in the name of the Company
and/or the Asset Companies with respect to the Properties as is comparable to
the insurance Shurgard carries from time to time on similar properties developed
by it for its own account, to protect the interests of the Company, the Asset
Companies, the Lenders and Shurgard. Shurgard may include the Properties under
any blanket insurance policy carried by Shurgard for other similar properties
that it manages.

 

At a minimum, such insurance shall include in relation to any of its Properties:

 

  (a) at all times before opening such Property, construction “all risks”
insurance to the extent customary in the relevant jurisdiction;

 

  (b) insurance against third party and public liability risks;

 

  (c) insurance and indemnification for Shurgard, the Asset Companies, the
Company and each of its shareholders, and, in connection therewith, it shall
specifically name Shurgard, the Asset Companies, the Company and each of its
shareholders as additional insured parties for the full limit of such insurance;

 

  (d) waivers of subrogation against the Company and each of its shareholders as
well as Shurgard.

 

All insurance provided for in this Clause 7 shall be effected by policies issued
by insurance companies of good national reputation, including Shurgard’s own
captive insurance operator, if any. If such internal captive insurance operator
is planned to be used for the Properties, the terms, conditions, related costs
and benefits of such captive insurance operator shall be provided to and
approved by Luxco prior to its implementation and application to the Properties.

 

The cost of such insurance, including a pro rata portion of any blanket
insurance policies, shall be allocated among the Properties by Shurgard (acting
fairly and reasonably) and charged to the Company and/or the Asset Companies as
a direct cost of operation of the Properties.

 

8 Budgets

 

Shurgard shall use all due care and diligence and employ all reasonable efforts
to ensure that the actual costs of developing the Properties in accordance with
the terms of this Agreement shall not exceed the budget as presented in the Real
Estate Package therefor; provided, however, the Company and Shurgard hereby
acknowledge and agree that the

 

14



--------------------------------------------------------------------------------

Real Estate Package shall be prepared for planning purposes and Shurgard is not
warranting that development costs of the Properties be as budgeted.

 

9 Shurgard’s Compensation and Reimbursement

 

Direct Development Costs of a Property incurred after acquisition by an Asset
Company of such Property, shall be directly allocated to such Asset Company,
while the services rendered by Shurgard relating to the development, as
described hereinafter, shall be reimbursed through a fee structure as set forth
hereinafter.

 

9.1 Acquisition and Development Fee

 

  9.1.1  At the acquisition of a Property by an Asset Company either through
contribution or sale, Shurgard or its relevant Affiliate shall be reimbursed for
the Direct Development Costs it incurred on such Property prior to such
acquisition, plus interest at 10% per annum from the date such Direct
Development Costs were incurred by Shurgard or its relevant Affiliate until the
acquisition of this Property by the Asset Company (“Property Acquisition Fee”).

 

  9.1.2  A development fee of 7% on the Direct Development Costs, excluding the
annual interest carry, shall be paid to Shurgard or its relevant Affiliate,
monthly in arrears, pari passu with the work’s progress and concurrent with the
payment of the direct costs, covering development management services, including
site selection, permitting, and construction management (“Development Fee”), it
being understood that, if part of a Property is resold as excess land, the
Development Fee shall be calculated on the original purchase price of the entire
Property without deduction of the proceeds of such resale. The Development Fee
is capped to the budget for such Development Fee as presented in the Real Estate
Package.

 

  9.1.3  (i) The internal project design, (ii) the full set up of the store IT
environment and (iii) the job-cost accounting will be each reimbursed as a fixed
EUR 50,000.00 amount per Property, upon opening of the Property (“Design and
Equipment Fee”), for a total amount of EUR 150,000.00 per Property.

 

9.2 Pool Account Reimbursement

 

Certain direct costs, including certain marketing costs and information system
costs, that also benefit other properties managed by Shurgard, may be paid by
Shurgard or its relevant Affiliate and recuperated from the relevant Asset
Company through a Pool Account Reimbursement as outlined in the relevant Real
Estate Package (“Pool Account Reimbursement”).

 

9.3 Payment of Fees; Reimbursements

 

  9.3.1  The Property Acquisition Fee shall be paid by the relevant Asset
Company at the acquisition by the Asset Company of the concerned Property.

 

  9.3.2  The Development Fee shall be paid by the relevant Asset Company,
monthly in arrears, pari passu with the work’s progress and concurrent with the
payment of the direct costs.

 

15



--------------------------------------------------------------------------------

  9.3.3   The Design and Equipment Fee shall be paid by the relevant Asset
Company upon opening of the concerned Property.

 

  9.3.4   Pool Account Reimbursement for each month during the term of this
Agreement shall be paid by the relevant Asset Company, monthly in arrears, pari
passu with the work’s progress and concurrent with the payment of the direct
costs.

 

  9.3.5  Shurgard is authorised, under the Property and Asset Management
Agreement without any further consent or approval of the Company, to deduct the
aggregate of the fees, as mentioned above, including any applicable VAT or other
taxes or duties, from the Property revenue upon such payment becoming due.

 

9.4 VAT

 

All fees mentioned in this Agreement are stated exclusively of any applicable
VAT or other taxes or duties.

 

10 Term of Agreement; Termination

 

10.1  Exclusive development

 

Shurgard shall have the exclusive right to develop each of the Properties in
accordance with this Agreement, which shall survive (i) the sale of the
Properties by the Asset Companies or (ii) a change-of-control of the Company,
subject to termination for cause as described in Clause 10.3.

 

10.2  Term

 

This Agreement has been entered into for a duration equal to the time required
to develop and open all of the Properties which will be owned by the Asset
Companies, without exceeding a period of five years as of Closing, unless the
Parties extend it by mutual agreement (the “Term”) and may only be terminated
before under the terms and conditions provided herein.

 

10.3  Termination

 

  10.3.1  The Company may terminate this Agreement at any time upon 10 days’
written notice to Shurgard, in the event of fraud, gross negligence or wilful
misconduct, if such fraud, gross negligence or wilful misconduct would be so
serious that it can not be cured by Shurgard and would make any further
professional cooperation between the Parties impossible. Such termination will
only be effective at the moment when a successor developer takes over the
functions of Shurgard and such successor developer has obtained the approval of
the competent authority, if required.

 

  10.3.2  Either Party may terminate this Agreement upon 10 days’ written notice
to the other Party if the other Party has:

 

  (i)

failed to perform any of its material obligations under this Agreement within 10
days after notice from the other party of the need for such performance if such
failure to perform relates to payment of a monetary obligation and otherwise
within 30 days after such notice or, with respect to non-monetary

 

16



--------------------------------------------------------------------------------

 

obligations, if a longer period is reasonably required for such performance, if
the breaching party has not commenced to cure such default within the above
mentioned 30-day period and thereafter continuously and diligently prosecuted
the same to completion;

 

  (ii) commenced in any court any voluntary bankruptcy or judicial composition
proceeding (each, a “Bankruptcy Proceeding”);

 

  (iii) had filed against it in any court any Bankruptcy Proceeding;

 

  (iv) suffered or permitted a receiver, trustee, liquidator or similar officer
to be appointed to administer and/or liquidate all or substantially all of its
assets, and such appointment shall not be vacated or set aside within 30 days
after the appointment of such receiver, trustee, liquidator or similar officer;
or

 

  (v) suffered or permitted any step or procedure equivalent to the ones
described under paragraphs (ii) to (iv) of this Clause occurring in relation to
the relevant Party in accordance with the laws of any jurisdiction relevant to
that Party.

 

  10.3.3  If this Agreement is terminated, the Property and Asset Management
Agreement shall be deemed to have been terminated at the same time, provided
that damages in respect of the same loss arising under both agreements shall be
recoverable once only under either agreement and not twice under the two
agreements.

 

10.4  Damages; Indemnification

 

If for any reason, this Agreement is terminated, either Party shall be entitled
to claim damages and proper indemnification, if applicable.

 

10.5  Post-termination actions

 

  10.5.1  Within 45 days after the expiration or termination of this Agreement,
whether or not in accordance with this Clause 10, Shurgard shall provide the
Company with a final accounting of all transactions theretofore completed. Any
amount then owing to Shurgard pursuant to the terms of this Agreement, whether
for reimbursement of expenses or on account of its fees hereunder, shall be paid
promptly to Shurgard.

 

  10.5.2  If this Agreement expires while the Property and Asset Management
Agreement remains in effect, the relationship between the Parties shall as of
that time be governed by the terms and conditions of the Property and Asset
Management Agreement, without prejudice to Clause 10.5.4 hereof.

 

  10.5.3  Upon expiration or termination of this Agreement together with the
Property and Asset Management Agreement, Parties refer to the Clause regarding
post termination actions in the Property and Asset Management Agreement, without
prejudice to Clause 10.5.4 hereof.

 

  10.5.4  The expiration or termination of this Agreement shall not prejudice
the rights and obligations of the Parties which, due to their nature, shall
survive the expiration or termination of this Agreement in particular Clauses
10.4, 10.5, 13, 16, 17, 18 and 23.

 

17



--------------------------------------------------------------------------------

11 Shurgard’s Other Businesses and Properties; Management of Properties

 

Subject to Clause 4.1.5, the Company acknowledges that Shurgard is in the
business of managing and developing self-service storage facilities and other
commercial real estate facilities, both for its own account and for the account
of others. Subject to Shurgard complying with its obligations, the Company
hereby expressly acknowledges and agrees as follows:

 

  (a) This Agreement does not in any way prohibit or restrict the ability of
Shurgard and its Affiliates to continue to engage in such activities, or to
engage in other business or businesses which may compete directly or indirectly
with the activities of the Company, the Asset Companies or the Properties; and

 

  (b) Shurgard shall develop all properties and related businesses operated
under the Shurgard Marks, including the Properties, for the maximum benefit of
all properties and related businesses operated under the Shurgard Marks as a
whole, which may not necessarily be to the maximum benefit of the Properties
owned by the Asset Companies. In doing so, Shurgard agrees to use reasonable
business judgment in determining such benefits, and to apply all of its
management policies consistently to all markets and to all properties within
each market.

 

12 Shurgard as Independent Contractor

 

In the performance of its duties and obligations under this Agreement, Shurgard
is and shall remain an independent contractor with respect to the Company and
the Asset Companies. Nothing contained herein shall be construed as (a) creating
a joint venture, company, partnership or principal and agent relationship
between Shurgard and the Company or (b) having created any property interest in
or to the Properties in Shurgard.

 

13 Indemnification

 

  (a) Shurgard hereby agrees to indemnify and hold the Company harmless from any
and all costs, expenses, attorneys’ fees, suits, liabilities, judgments,
defence, damages and claims (collectively the “Losses”) in connection with the
development of the Properties arising from the fraud, wilful misconduct or gross
negligence of Shurgard, its employees and agents or any of its Affiliates or
from default under this Agreement not rectified in accordance with Clause 10.3.1
or 10.3.2(i).

 

  (b) The Company hereby agrees to indemnify and hold Shurgard and its agents,
employees and contractors or any of its Affiliates harmless from any and all
Losses in connection with the development of the Property arising from any
action, inaction or decision performed or made in connection with the
performance of its duties under this Agreement, provided that such action,
inaction or decision was taken in good faith in accordance with the provisions
of this Agreement and does not result from the fraud, wilful misconduct or gross
negligence or default under this Agreement of Shurgard, its Affiliates or their
respective agents, employees or contractors.

 

  (c) The foregoing indemnification provisions shall not include indemnification
for consequential damages experienced by the person being indemnified.

 

18



--------------------------------------------------------------------------------

  (d) The party to be indemnified pursuant to this Clause 13 shall give prompt
notice of the facts giving rise to the claim for indemnity to the indemnifying
party and shall allow the indemnifying party to assume the defence of any action
and to settle such claim in its sole discretion.

 

  (e) The provisions of this Clause 13 shall survive the termination of this
Agreement.

 

14 Assignment

 

  (a) Neither this Agreement nor any right or obligation hereunder is assignable
by either Party without the prior written consent of the other Party, provided
that each Party can assign the rights and obligations hereunder to any one or
more of its respective Affiliated Companies without the prior written consent of
the other Party, provided that such assignment shall be expressly stated to have
effect only for so long as the assignee remains an Affiliated Company of the
assigning Party provided that any such assignment shall not relieve the
assigning Party of any of its obligations hereunder, except if agreed otherwise
by the other Party, which consent shall not be unreasonably withheld.

 

  (b) Notwithstanding the foregoing:

 

  • Shurgard shall have the right, upon prior information of the Company but
without the consent of the Company, to assign this Agreement to any legal entity
which has, by merger, consolidation, purchase or otherwise, acquired
substantially all of Shurgard’s assets or capital stock and continued Shurgard’s
business in substantially the same manner as then existing as a manager of
self-service storage facilities; provided, however, that no such assignment
shall be effective unless the assignee shall expressly assume the obligations of
Shurgard hereunder, provided that any such assignment shall not relieve Shurgard
of any of its obligations hereunder, except if agreed otherwise by the Company,
which consent shall not be unreasonably withheld; and

 

  • the Company shall be entitled to pledge its rights under this Agreement, and
both Parties shall be entitled to grant direct rights under this Agreement, to
The Royal Bank of Scotland plc acting as facility agent under the Credit
Facility, as and to the extent required under the Credit Facility. In the
context of an enforcement of such pledge, Clause 14(a) shall not apply and this
Agreement and all rights under this Agreement may be assigned or transferred in
accordance with the terms and conditions of and to the extent permitted by any
pledge agreement and the “direct agreement” entered into between the Parties and
The Royal Bank of Scotland plc in this respect in the framework of the Credit
Facility.

 

15 Headings

 

The headings contained herein are for convenience of reference only and are not
intended to define, limit or describe the scope or intent of any provision of
this Agreement.

 

19



--------------------------------------------------------------------------------

16 Governing Law

 

The validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the Parties shall be governed by the
laws of Belgium. If there is any conflict between Belgian law and mandatory
local law, applicable to the Asset Companies or any of the Properties, local law
shall prevail but only with respect to the concerned Property and with respect
to the item for which local law applies mandatorily.

 

17 Arbitration

 

  17.1.1  All disputes arising in connection with any of this Agreement, the
Property and Asset Management Agreement, the Joint Venture Agreement, any share
purchase agreement executed pursuant to Clause 13.9.2 or Clause 3.2 of the Joint
Venture Agreement and any arrangements entered into within the framework of such
agreements (together the “Relevant Agreements”), and which Parties are unable to
settle amicably shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce (the “Rules”) by three arbitrators, all
appointed by the International Court of Arbitration of the International Chamber
of Commerce in accordance with the Rules (the “Court”).

 

The arbitration shall be held in Geneva. The proceedings and award shall be in
the English language.

 

Every arbitrator must be and remain independent of any person that is a party to
any of the Relevant Agreements, even if such party is not actually a party to
the arbitration proceedings being conducted under this present Clause.

 

  17.1.2  All Parties to this Agreement hereby acknowledge that the subject
matter of the Relevant Agreements has a close inter-relationship.

 

  17.1.3  In order to ensure that all disputes in connection with any of the
Relevant Agreements are resolved in a uniform and compatible manner, the Parties
to this Agreement agree to procure that the procedures set out in the paragraphs
below shall be complied with.

 

  (i) In addition to the procedural requirements set forth by the Rules, any
party to a Relevant Agreement that initiates an arbitration procedure (the
“Initial Arbitration Proceedings”) shall send a copy of its request for
arbitration (the “Notification”) to all the parties to all the Relevant
Agreements at the same time as making such request for arbitration.

 

The Initial Arbitration Proceedings shall be suspended until such time as the
Notification process is completed.

 

  (ii)

The procedure set out in paragraph 17.1.3(i) above in respect of giving
Notification shall similarly apply in respect of all arbitration proceedings
that are commenced in respect of the Relevant Agreements subsequent to the
Initial Arbitration Proceedings (“Subsequent Proceedings” and any such
notification shall similarly be defined as “Notification”) and the party
initiating any Subsequent Proceedings shall at the same time as making the
request for arbitration inform the Secretariat of the Court of the existence of
all such arbitration proceedings relating to the Relevant Agreements (“Previous
Proceedings”) and request that the Court refers

 

20



--------------------------------------------------------------------------------

 

the matter to the same arbitrators appointed by the Court in respect of the
Previous Proceedings.

 

  (iii) Any party that has received a Notification may, within 30 days from the
receipt of such Notification, request to be included as a party (an “Intervening
Party”) to the arbitration proceedings referred to in the Notification by filing
a “Request to Intervene” with the Secretariat of the Court. The parties to the
arbitration proceedings referred to in the Notification shall do all things
possible to assist the Intervening Party in being joined as a party to those
arbitration proceedings (which shall include applying for an extension of the
deadline for the filing of documents to enable the Intervening Party to file
documents).

 

  (iv) Any party to any arbitration proceedings initiated in accordance with
this Clause 17 may at any time request that any other party or parties to any of
the Relevant Agreements be joined in such arbitration proceedings (the “Joined
Party or Parties”), provided that the party making the request reasonably
believes the subject matter of the arbitration proceedings justifies the joinder
of such Joined Party or Parties. A request for such joinder shall be made by
written notice to the Secretariat of the Court (a “Notice of Joinder”) copied to
the Joined Party or Parties.

 

  (v) If, notwithstanding the provisions of this Clause 17, separate arbitral
procedures in respect of any of the Relevant Agreements have been initiated, any
party to such arbitral procedures shall be entitled to request that the
Secretariat of the Court consider consolidating the arbitral proceedings into
one arbitral proceeding.

 

The arbitrators shall decide to so consolidate any two or more proceedings if it
appears to them to be in the interest of justice that the various disputes and
issues submitted to arbitration be adjudicated in one arbitral proceeding and by
one award. The arbitrators shall be bound to consolidate such proceedings if to
do otherwise could result in awards that are irreconcilable or which would be
unenforceable.

 

  17.1.4  The Parties hereby agree not to seek judicial review of any award made
pursuant to this Clause 17. They specifically and irrevocably exclude their
right to seek judicial review of the award on all the grounds listed in article
190 (2) of the Swiss Conflict of Laws Statute.

 

  17.1.5  The Parties hereby acknowledge that all Relevant Agreements either
have or shall include wording similar to this Clause 17 in such Relevant
Agreement.

 

18 Notices

 

Any and all notices, elections or demands permitted or required to be made under
this Agreement must be in writing, signed by the Party giving such notice,
election or demand, and must be delivered personally, transmitted by electronic
means (by e-mail or facsimile) with receipt confirmed or sent by nationally
reputed courier service that provides verification of delivery, to the other
Party, at the address set forth below, or at such other address as may be
supplied by written notice given in conformity with the terms of this Clause 18.
The date of personal delivery or the date of refusal or receipt, as the case may

 

21



--------------------------------------------------------------------------------

be, is the date such notice is effective provided that the Parties agree that
wherever practicable, and as a first option, any form of communication
contemplated by this Clause 18 or by this Agreement generally shall be
transmitted by electronic means.

 

If to Shurgard:

 

Shurgard Self Storage SCA

 

For the attention of the President

 

Quai du Commerce 48

 

1000 Brussels

 

Facsimile: +32 2 229 56 55

 

s.detollenaere@shurgardeurope.com

 

with a copy to the General Counsel

 

k.vanmieghem@shurgardeurope.com

 

If to the Company:

 

Second Shurgard SPRL

 

For the attention of Bruno Roqueplo

 

Quai du Commerce 48

 

1000 Brussels

 

Facsimile: +32 2 229 56 55

 

b.roqueplo@shurgardeurope.com

 

with a copy to Luxco

 

22



--------------------------------------------------------------------------------

If to Luxco:

 

Crescent Euro Self Storage Investments II SARL

 

For the attention of Olivier Dorier

 

1, rue de Glacis

 

L-1628 Luxembourg

 

Grand Duchy of Luxembourg

 

Facsimile: +352 26 25 88 79

 

with a copy to:

 

Crescent Capital Investments (Europe) Ltd.

 

For the attention of Emira Socorro

 

53 Davies Street

 

London W1K 5JH

 

United Kingdom

 

ESocorro@crescenteurope.com

 

19 Third Party Beneficiary

 

For so long as Luxco is a shareholder of the Company, Luxco is a third party
beneficiary to this Agreement pursuant to Article 1121 of the Belgian Civil Code
(“stipulation pur autrui”/“beding ten behoeve van een derde”) for the purposes
of Clauses 4.9 and 7 of this Agreement. Pursuant to this Clause 19, Luxco shall
be entitled to the same information rights as the Company under said Clauses.

 

Shurgard shall provide the information as described in Clauses 4.9 and 7
directly to Luxco and shall thereby apply the same duty of care as the duty of
care owed by Shurgard to the Company. Luxco will be provided with all notices
and information to be provided to the Company under this Agreement at the same
time as the same are to be provided to the Company.

 

Luxco shall be entitled to enforce the rights granted by Shurgard pursuant to
this Clause 19.

 

The rights hereunder shall automatically terminate (i) upon termination or
expiration of this Agreement, or (ii) in case Luxco is no longer a shareholder
of the Company, whichever occurs the earlier.

 

20 Severability

 

If any term or provision hereof is deemed invalid, void or unenforceable either
in its entirety or in a particular application by a court of competent
jurisdiction, the remainder of this Agreement shall nonetheless remain in full
force and effect and Parties shall negotiate in good faith a replacement
provision having a similar economic effect as the invalid or

 

23



--------------------------------------------------------------------------------

unenforceable provisions. If the subject term or provision is deemed to be
invalid, void or unenforceable only with respect to a particular application,
such term or provision shall remain in full force and effect with respect to all
other applications.

 

21 Successors

 

Without prejudice to the provisions of Clause 14, this Agreement shall be
binding upon and inure to the benefit of the respective Parties hereto and their
permitted assigns and successors in interest.

 

22 Consents and Waivers

 

No consent or waiver, express or implied, by either Party hereto of the terms of
this Agreement or of any breach or default by the other Party in the performance
by the other of its obligations hereunder shall be valid unless in writing, and
no such consent or waiver shall be deemed or construed to be a consent or waiver
to the terms of this Agreement or of any other breach or default in the
performance by such other Party of the same or any other obligations of such
Party hereunder. Failure on the part of either Party to complain of any act or
failure to act of the other Party or to declare the other Party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder. The granting of any consent or approval
in any one instance by or on behalf of the Company shall not be construed to
waive or limit the need for such consent or approval in any other subsequent
instance.

 

23 Covenant of Good Faith

 

Each Party covenants and agrees that whenever it is authorised by this Agreement
to take or omit to take any action, or to give or withhold any approval or
consent, whether or not in its sole discretion, it shall take or omit to take
such action, or give or withhold such approval or consent, in good faith and not
in an arbitrary or capricious manner.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in two
originals as of the date first above written. Each Party acknowledges receipt of
its own original.

 

Shurgard Self Storage SCA:      

Name:

 

Steven De Tollenaere

Title:

 

Attorney-in-fact

Second Shurgard SPRL:      

Name:

 

Kris Van Mieghem

Title:

 

‘Ad hoc’ representative

 

25



--------------------------------------------------------------------------------

List of Exhibits

 

Exhibit 4.1.1(a) :   Expansion Plans Exhibit 4.1.1(b):   Customary Due Diligence
Exhibit 4.1.3(a):   Properties to be contributed at Closing Exhibit 4.1.3(b):  
Investment Criteria Exhibit 4.9:   Real Estate Package Exhibit 9:   Direct
Development Costs

 

26



--------------------------------------------------------------------------------

Table of Contents

 

1   

Definitions and Interpretation

   3 1.1   

Definitions

   3 1.2   

Interpretation

   5 2   

Umbrella Agreement

   6 3   

Scope of Engagement

   6 4   

Management Duty and Authority of Shurgard

   6 4.1   

Pre Development of the Properties

   7 4.2   

Acquisition of Properties

   8 4.3   

Developing the Properties

   8 4.4   

Regulations and Permits

   9 4.5   

Insurance

   10 4.6   

Legal Actions

   10 4.7   

Hazardous Substances

   10 4.8   

Lender Requirements

   10 4.9   

Financial and Other Information

   10 5   

Representations and Warranties by Shurgard

   11 6   

Duties of the Company

   13 6.1   

Cooperation

   13 6.2   

Debt Service

   14

 

27



--------------------------------------------------------------------------------

7   

Insurance

   14 8   

Budgets

   14 9   

Shurgard’s Compensation and Reimbursement

   15 9.1   

Acquisition and Development Fee

   15 9.2   

Pool Account Reimbursement

   15 9.3   

Payment of Fees; Reimbursements

   15 9.4   

VAT

   16 10   

Term of Agreement; Termination

   16 10.1   

Exclusive development

   16 10.2   

Term

   16 10.3   

Termination for cause

   16 10.4   

Damages; Indemnification

   17 10.5   

Post-termination actions

   17 11   

Shurgard’s Other Businesses and Properties; Management of Properties

   18 12   

Shurgard as Independent Contractor

   18 13   

Indemnification

   18 14   

Assignment

   19 15   

Headings

   19 16   

Governing Law

   20 17   

Arbitration

   20

 

28



--------------------------------------------------------------------------------

18   

Notices

   21 19   

Third Party Beneficiary

   23 20   

Severability

   23 21   

Successors

   24 22   

Consents and Waivers

   24 23   

Covenant of Good Faith

   24

 

29



--------------------------------------------------------------------------------

Exhibit 4.1.1(a)

 

List of Approved Expansion Plans

 

The Netherlands

 

Maastricht (incl. Liège)

 

Randstad

 

Amsterdam

 

Netherlands South

 

Utrecht

 

Sweden

 

Stockholm

 

Uppsala

 

Gothenburg

 

Malmö

 

Helsingborg

 

Lund

 

Denmark

 

Copenhagen (Amended February 2003)

 

Germany

 

North Rhein Westphalia (Amended December 2003)

 

United Kingdom

 

London (Amended June 2003)

 

France

 

The French Riviera

 

Paris IDF

 

PACA -Aix, Marseille, Toulon

 

NPDC, Lille, Roubaix, Tourcoing

 

Greater Lyon (with Grenoble)

 

PACA Extension: Avignon, Salon

 

Aquitaine, Midi P, Languedoc (Nimes, Montpellier, Perpignan, Pau, Bayonne,
Biarritz, Toulouse, Bordeaux)

 

30



--------------------------------------------------------------------------------

Exhibit 4.1.1(b)

 

Customary Due Diligence

 

Real Estate Investment Approval Procedures

 

The development process is managed by the local country team with the support of
the European team and each step of this process is submitted to a European
approval.

 

The Real Estate Committee is responsible for approvals of all real estate
acquisitions and development. It is composed of members appointed by the Board
of Managers of Shurgard.

 

All the projects and new areas to be developed are presented by each country
team to the Real Estate Committee once a month.

 

Real Estate Process

 

1 Expansion plan

 

Prior to entering a new area / city, the local real estate team prepares an
Expansion Plan, which is submitted for approval to the Real Estate Committee.

 

The Expansion Plan includes, among other things, the identification of sub zones
based on demographic statistics like population and incomes, a real estate
market analysis (land availability, level of prices) and a study of competitors.

 

The Expansion Plan also presents pro forma types with target rental rates,
average project size and average unit size.

 

2 Preparation and approval of pro forma site budgets

 

Approvals on new acquisitions will only be given if there is an approved market
plan and sub zones.

 

Approvals must be received from the Real Estate Committee before a contract may
be entered into which binds Shurgard to purchase a property and before signing
any construction contract.

 

2.1 Final Land Purchase Approval I

 

The Final Land Purchase Approval I stage is the first major stage of approval
giving the right to enter into a conditional purchase contract, I, subject to
relevant conditions, at the minimum to include obtaining an acceptable building
permit and environmental report. Shurgard would therefore not be legally bound
to proceed with the purchase if either is not forthcoming or satisfactory at an
acceptable cost

 

The document includes a financial pro forma, sub zone map, detailed site map,
site plan, rates comparison with opened sites and competition studies. The
request for Final Land Approval I is signed by the local country management
(Regional Director or Country Manager, Operations, Development and Finance). The
request is then submitted to the Real Estate Committee for approval.

 

2.2 Final Land Purchase Approval II

 

Final Land Purchase Approval II must be obtained from the Real Estate Committee
before any property is purchased or any construction contracts are signed.

 

31



--------------------------------------------------------------------------------

Before approval is given, the proposed contracts must be approved by the
European legal department based on their own review and the review of the
external lawyer in the particular market where relevant. The conceptual design
must also be reviewed by the central European design team and approved by the
Director of Design.

 

A request for approval is made in a prescribed format including an executive
summary, updated financial pro forma including a comparison with the initial
approval, sub zone map, detailed site map, site plan/façade/unit mix, detailed
construction costs including comparisons per square meter, competition studies
with rent comparisons, environmental and soil reports, aerial and site pictures,
etc. The following documents must be included in the Request for Final Land
Purchase Approval II:

 

  (i) Comparison of initial and final proforma

 

  (ii) Final Proforma with back-up sheets

 

  (iii) Site maps

 

  (iv) Site photographs

 

  (v) Site plans

 

  (vi) Building floor plans

 

  (vii) Rent analysis

 

  (viii) Competitor study

 

  (ix) Summary of proposed Purchase Agreement

 

  (x) Summary of environmental and soil reports (if available)

 

The request for Final Land Purchase Approval II is signed by the local country
management (Regional Director or Country Manager, Operations, Development and
Finance). The request is submitted to the Real Estate Committee.

 

The finance manager and the European finance group have responsibility for
ensuring compliance with finance conditions precedent.

 

In certain defined circumstances, the proposed investment must also be approved
by the Board of Managers and the Company (see Exhibit 4.1.3(b)]: Investment
Criteria).

 

2.3 Final Design and Construction approval

 

Before construction starts, the design, project economics and time line is
further reviewed and approved by the Real Estate Committee. The documentation
then becomes the final base document for the construction and operations budget.

 

32



--------------------------------------------------------------------------------

Exhibit 4.1.3(a)

 

Properties to be contributed at Closing

 

Germany

 

Name of Property

   Address

Köln, Melatengürtel

   Siemensstrasse 31      47533 Kleve      Germany

 

33



--------------------------------------------------------------------------------

Exhibit 4.1.3(b)

 

Investment Criteria

 

The Properties yet to be identified may be transferred automatically into the
Asset Companies, as long as they meet the parameters (collectively the
“Investment Criteria”) herein below:

 

(a) The Property is located in a target geographic area identified in an
approved Expansion Plan, as listed in Exhibit 4.1.1(a);

 

(b) Total direct acquisition and direct development costs of the proposed
Property do not exceed EUR 7,000,000 (EUR 10,000,000 equivalent for a Property
in the United Kingdom);

 

(c) The size of the proposed Property does not exceed 7,000 square meters of net
rentable space at a single location;

 

(d) The proposed investment in a given Property contemplates an annual
stabilised yield of at least 10.5%, 11% or 11.5% (depending on and in accordance
with the ranking of the given Property within the City Ranking Matrix as shown
below) achieved (within no more than 30 months after opening) as calculated
using formulas comparable to those in the pro forma shown below (including all
capital allowances for interest during construction and carry cost based upon an
actual expected 62.5 - 70% leverage and 7% interest rate);

 

(e) In most cases, the proposed Properties shall be freehold. In the few
exceptional cases where investment in an Property would involve leased property,
the lease term (plus lessee extension options) shall expire in at least 50 years
or the lessor shall be required to pay the lessee at least the replacement cost
at termination;

 

(f) Investment in a proposed Property shall not require the Asset Companies to
acquire property for development prior to receiving the related building permit
and prior to the Property being able to be developed. The related building
permit must be received no later than 31 December 2005 and the Asset Companies
shall not be obliged to but shall have the right to in its absolute discretion
to acquire any Property after 31 December 2003;

 

(g) if a proposed investment includes the acquisition of land and/or buildings
that will later be sold off (as they are not a required part of the business)
and such an acquisition would cause the Company to (indirectly) hold in excess
of EUR 2,000,000 of such properties (based upon original cost) on its balance
sheet - for the underwriting of the Real Estate Package, a sale of excess land
will not be contemplated at a price in excess of the purchase price, unless a
firm sales agreement has been entered into for said excess land;

 

(h) For each proposed Property and before the Asset Company is bound to acquire
or lease a property, a satisfactory level 1 environmental survey has to be
carried out, allowing Shurgard to identify whether the land to be acquired is
polluted. Investment in a proposed Property may require environmental clean-up
activities after purchase but our anticipated cost for these clean-up activities
shall not exceed a total of EUR 100,000, it being understood that all
environmental issues below EUR 100,000 shall be cleaned up if required by
applicable law;

 

(i) Properties can include the development of a limited amount of other use than
self storage, but this can not exceed 15% of the total project cost. In such
case, Shurgard shall inform Luxco thereof and the other use shall be Shari’ah
compliant as set out in the Joint Venture Agreement;

 

34



--------------------------------------------------------------------------------

When one or more of the parameters above are not met, the investment proposal
brought to the Real Estate Committee for approval, must also be approved by
Luxco.

 

35



--------------------------------------------------------------------------------

City Ranking Matrix

 

     Shurgard Europe                               City Ranking Matrix          
              

Subzone categories

                                                        

A

   Central City Location - Level 1 quality level (meaning above average)        
 

B

   Central City Location - Level 2 quality level (meaning below average)        
 

C

   Close-in Suburb Location - Level 1 Quality                    

D

   Close-in Suburb Location - Level 2 Quality                    

E

   More distant Suburb location                    

F

   Very distant suburb location - really can be considered a separate town     
    

Market

--------------------------------------------------------------------------------

  

Top Tier

--------------------------------------------------------------------------------

  

2nd Tier

--------------------------------------------------------------------------------

  

3rd Tier

--------------------------------------------------------------------------------

  

4th Tier

--------------------------------------------------------------------------------

  

5th Tier

--------------------------------------------------------------------------------

  

6th Tier

--------------------------------------------------------------------------------

  

No Go Tier

--------------------------------------------------------------------------------

     10.50%    10.50%    11.00%    11.00%    11.50%    11.50%     

France

                                  

Paris

   A    B    C    D and E    F                Paris    Porte des Lilas   
Fresnes    Rosny s/bois    Mantes la Jolie                     Vincennes   
Saint Denis    Marne la Vallée                          Charenton   
Aubervilliers    Champigny St Maur                          Ivry    Bobigny   
Pontault Combault                          Montrouge    Neuilly Plaisance   
Thiais                          Issy les Moulineaux    Créteil    Viry Chatillon
                         Boulogne    Vélizy    Fleury Mérogis                 
        Courbevoie    Versailles    Ballainvilliers                         
Clichy    Le Port Marly    Massy                          Rueil Malmaison   
Nanterre /Argenteuil    Villejust                          Nanterre/Puteaux     
   Saint Quentin en Yvelines                                   
Enghien les Bains                                    Montigny les Cormeilles   
                                Osny Cergy-Pontoise               

Riviera

        A    B and C    D and E    F                     Cannes    Nice Ouest   
                                Nice Est                                   
Antibes                    

Marseille

             A    B and C    D and E    F                     Borely    Les
Ports    Marignane                          Sainte Marguerite    Allauch   
Salon de Provence                               Aubagne                         
          Aix en Provence                                    Ollioules          
                         La Garde                                    Avignon   
           

Lyon

             A    B and C    D and E    F                     Lyon West Downtown
   West Lyon                               Lyon East Downtown    North Lyon     
                              Villeurbanne                                   
West Grenoble                                    East Lyon                      
             Porte des Alpes                                    South Lyon     
                              East Grenoble               

Lille

             A    B and C    D and E    F                     Marcq-en-Baroeul
   Roubaix    Noyelles-Godault                               Villeneuve d’Ascq
                                   Lesquin                                   
Lomme               

Toulouse

             A    B and C    D and E    F                     Balma    L’Union
                              Portet    Labege                                
   Blagnac                                    Nîmes                           
        Montpellier East                                    Montpellier West   
                                Perpignan               

 

36



--------------------------------------------------------------------------------

Market

--------------------------------------------------------------------------------

 

Top Tier

--------------------------------------------------------------------------------

 

2nd Tier

--------------------------------------------------------------------------------

 

3rd Tier

--------------------------------------------------------------------------------

 

4th Tier

--------------------------------------------------------------------------------

 

5th Tier

--------------------------------------------------------------------------------

 

6th Tier

--------------------------------------------------------------------------------

 

No Go Tier

--------------------------------------------------------------------------------

    10.50%   10.50%   11.00%   11.00%   11.50%   11.50%    

Bordeaux

          A   B and C   D and E   F                 Bordeaux Centre   Bordeaux
East   Bayonne   Pau                     Bordeaux Nord                          
  Bordeaux West                             Bordeaux South            

Netherlands

                       

Amsterdam

  A   B   C   D and E   F             A’dam Transformatorweg   A’dam Zuid-Oost  
Almere (A’dam)   Haarlem   Purmerend (A’dam)             A’dam Centrum   Zaandam
(A’dam)   Hilversum   Alkmaar   Beverwijk (Haarlem)                
Amstelveen (A’dam)   Heemstede (Haarlem)       Lisse (Haarlem)                  
  Badhoevedorp (A’dam)            

The Hague

      A   B and C   D and E   F                 Den Haag Laakcenter   Den Haag 2
  Alphen a/d Rijn (Leiden)                     Den Haag 3   Delft (Den Haag)    
                    Wassenaar (Den Haag)   Wateringen (Den Haag)                
            Zoetermeer (Den Haag)                             Leiden            
                Leiderdorp (Leiden)            

Rotterdam

          A   B and C   D and E   F                 R’dam Alexandrium   R’dam
Giessenplein   Vlaardingen (R’dam)                     R’dam Centrum   R’dam
Stadionweg   Dordrecht/Zwijndrecht                     Barendrecht (R’dam)  
Shiedam (R’dam)   Dordrecht 2/Papendrecht                         Spijkenisse
(R’dam)                             Gouda (R’dam)            

Utrecht

          A   B and C   D and E   F                 Utrecht Centrum   Utrecht
Nieuwegein   Amersfoort   Deventer (Apeldoorn)                         Apeldoorn
  Amersfoort 2                         Arnhem   Apeldoorn 2                    
    Ede (Arnhem)   Nijmegen 2                         Nijmegen   Enschede    

Eindhoven

              A   B and C   D and E   F                 Eindhoven   Breda  
Helmond   Roosendaal (Breda)                     Breda 2       Bergen op Zoom
(Breda)                     Eindhoven 2       Maastricht                    
Tilburg       Heerlen-Kerkrade                     Den Bosch      
Sittard-Geleen                             Venlo

Sweden

                           

Stockholm

  A   B   C   D and E   F             Södermalm East   Enskede, Årsta   Älvsjö  
Huddinge   Södertälje             Södermalm West   Liljeholmen, Hägersten  
Farsta, Tyresö   Skärholmen   Uppsala West             Kungsholmen, Essingen    
  Nacka, Värmdö   Haninge   Uppsala East             Norrmalm, City      
Lidingö   Upplands Väsby, Märsta                 Östermalm, Gärdet      
Hässelby, Vällingby   Jakobsberg, Järfälla                         Sollentuna  
Åkersberga, Vaxholm                         Danderyd                            
Täby, Vallentuna                             Spånga, Sundbyberg                
            Bromma, Ekerö                             Solna            

Malmo

              A   B and C   D and E   F                 Limhamn, Bellevue  
Kulladal, Möllevången,                             Rosengård   Lund West        
            Malmö Centrum   Kirseberg, Husie   Lund East                        
Helsingborg South                             Helsingborg North        

Gothenburg

              A   B and C   D and E   F                 GBG Centrum West  
Västra Frölunda   Kortedala, Bergsjön                     GBG Centrum East  
Mölndal, Källered                         Örgryte   Torslanda, Biskopsgården    
                        Tuve, Backa, Kärra                             Partille
       

 

37



--------------------------------------------------------------------------------

Market

--------------------------------------------------------------------------------

 

Top Tier

--------------------------------------------------------------------------------

 

2nd Tier

--------------------------------------------------------------------------------

  3rd Tier


--------------------------------------------------------------------------------

 

4th Tier

--------------------------------------------------------------------------------

  5th Tier


--------------------------------------------------------------------------------

  6th Tier


--------------------------------------------------------------------------------

  No Go Tier


--------------------------------------------------------------------------------

    10.50%   10.50%   11.00%   11.00%   11.50%   11.50%    

Denmark

                           

Copenhagen

  A   B   C   D and E   F             City   Norrebro   Strandvejen   Hörsholm  
              Österbro   Valby   Gladsaxe   Birkeröd                
Fredriksberg       Brönshöj   Ballerup                 Amager Nord       Rödövre
  Tåstrup                         Hvidovre   Hilleröd                        
Amager Syd   Roskilde                         Lyngby                            
Herlev                             Glostrup            

United Kingdom

                       

London

  A   B   C   D and E   F             Kensington & Chelsea   Greenwich   Bexley
  Guildford   Oxford             City of Westminster   Lambeth   Croydon  
Farnborough & Aldershot                 Camden   Lewisham   Sutton   Camberley
(district)                 Islington   Bromley   Epsom & Ewell   Wokingham      
          Hammersmith & Fulham       Merton   Reading                 Wandsworth
      Kingston                             Richmond                            
Walton & Weybridge (Elmbridge)                         Staines (Spelthorne)    
                        Hounslow                             Hillingdon        
                    Docklands (newham)                             Ealing      
                      Harrow                             Brent                  
          Watford (district)                             Haringey              
              Enfield                             Redbridge                

Germany

                           

Dusseldorf

  A   B   C   D and E   F             Düsseldorf Centrum   Düsseldorf North  
Neuss   Langenfeld                     Düsseldorf East   Mönchengladbach West  
Wuppertal North East                     Düsseldorf South   Mönchengladbach East
                        Düsseldorf Ratingen   Krefeld North                    
        Krefeld South                             Wuppertal Centre              
              Solingen                             Remscheid            

Cologne

          A   B and C   D and E   F                 Köln Centrum   Bergisch
Gladbach   Leverkussen                     Köln Center East                    
        Köln South       Aachen North West                     Köln West      
Aachen South East                     Köln North West                          
  Köln North East                             Köln South East                

Bonn

              A   B and C   D and E   F                     Bonn   Troisdorf    
                    Bonn Bad Godesberg   Sankt Augustin    

Essen

              A   B and C   D and E   F                 Essen South  
Mülheim a/d Ruhr   Essen West   Bottrop                         Essen North  
Moers                         Essen East                             Oberhausen
                            Duisburg South                            
Duisburg North                             Bochum North   Herne                
        Bochum South   Gelsenkirchen                             Gladbeck      
                      Recklinghausen

 

38



--------------------------------------------------------------------------------

Market

--------------------------------------------------------------------------------

   Top Tier


--------------------------------------------------------------------------------

    2nd Tier


--------------------------------------------------------------------------------

    3rd Tier


--------------------------------------------------------------------------------

   

4th Tier

--------------------------------------------------------------------------------

  

5th Tier

--------------------------------------------------------------------------------

  

6th Tier

--------------------------------------------------------------------------------

   No Go Tier


--------------------------------------------------------------------------------

     10.50 %   10.50 %   11.00 %   11.00%    11.50%    11.50%     

Dortmund

                     A    B and C    D and E    F                       
Dortmund South West    Dortmund South East    Hagen                            
     Dortmund North East    Hamm                                  Dortmund North
West          

 

39



--------------------------------------------------------------------------------

Exhibit 4.9

 

Real Estate Package

 

Reference is made to Schedule 8.3(b) of the Joint Venture Agreement for a sample
real estate package, which is deemed annexed to this Agreement by reference.

 

40



--------------------------------------------------------------------------------

Exhibit 9

 

Direct Development Costs

 

Definition of direct costs and expenses relating to property development

 

Acquisition & Development

  

•      Purchase price of land and building

    

•      Payments of options to purchase

    

•      Transfer taxes

    

•      Other purchase closure costs

    

•      Title insurance

    

•      Broker commission

    

•      Property decontamination costs

    

•      Demolition costs of existing buildings

    

•      External land acquisition consulting costs including

    

Legal, architects, planning consultants, general consultants

    

•      Real estate appraisals

    

•      Fees and costs relating to planning and permitting and planning
compliance costs

    

•      Preconstruction and construction insurance

    

•      Surveys including:

    

Geometric land surveys, party wall, environment, structural, soil, building

    

•      Construction consultants including:

     Structural, groundworks, HVAC, M&E, architect, landscaping project
management, external construction management and other external admin     

•      Costs in connection with building regulations and controls, health &
safety

    

•      All external construction/conversion costs including:

     Demolition, groundwork, enabling works, roadworks, keypad stands, bollards,
gates & fencing, landscaping, signage, piles/foundations, frame, facades, floor
slabs, stairs, mezzanine, ramps, lift shafts and lifts, insulation and fire
protection works, canopies, roofing, lighthouse structures, doors/windows,
cladding, Mechanical and Electrical installations, HVAC, ventilation,
sanitary/hydrants/ extinguishers, security systems, access control systems,
intruder/fire alarms, doors and partitioning, mesh/burglar bars, CCTV, intercom,
music system, paintworks, office cabinet work, furniture and equipment, utility
hook ups, site clean up and finishing works, rectifications, site security,
boardings, storage equipment (e.g. trolleys, fork lifts)

 

41